People v Reuter (2016 NY Slip Op 05134)





People v Reuter


2016 NY Slip Op 05134


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-07225

[*1]People of State of New York, respondent,
vKyle R. Reuter, appellant.


Robert C. Mitchell, Riverhead, NY (Kirk R. Brandt of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated June 24, 2015, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the County Court properly assessed 30 points under risk factor 3 (number of victims) and 20 points under risk factor 7 (relationship with victim) based upon his conviction, in Wyoming, of possession of child pornography (see People v Gillotti, 23 NY3d 841; People v Johnson, 11 NY3d 416; People v Hamilton, 139 AD3d 928; People v Granzeier, 137 AD3d 989; People v Wooten, 136 AD3d 1305). In addition, the County Court properly determined that the defendant was not entitled to a downward departure and, thus, properly designated him a level three sex offender (see People v Rukasov, 132 AD3d 748, 749; People v Morel-Baca, 127 AD3d 833, 834; People v Wyatt, 89 AD3d 112).
ENG, P.J., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court